ACCEPTED
                                                                                                    14-15-00315-CR
                                                                                    FOURTEENTH COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               5/22/2015 3:26:51 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK
                                       No. 14-15-00315-CR


                            IN THE COURT OF APPEALS FOR THE     FILED IN
                                                         14th COURT OF APPEALS
                 THIRTEENTH COURT OF APPEALS DISTRICT OF TEXAS
                                                            HOUSTON, TEXAS
                                AT BEAUMONT              5/22/2015 3:26:51 PM
                                                         CHRISTOPHER A. PRINE
                                                                  Clerk

RONNIE THIBODEAUX                              §             APPEAL FROM THE CRIMINAL


                                               §
NO. 14-15-00315-CR                             §             DISTRICT COURT OF
                                               §
THE STATE OF TEXAS, APPELLEE                   §             JEFFERSON COUNTY, TEXAS


                          MOTION TO BE RELIEVED AS COUNSEL


TO THE HONORABLE JUDGE OF SAID COURT:


       COMES NOW, Gaylyn Leon Cooper, the Counsel of Record for Appellant in the above
mentioned cause and files this his Motion to be Relieved as Counsel and would respectfully
show unto this Honorable Court as follows:
                                                   I.
       The undersigned appointed counsel of record herein for RONNIE THIBODEAUX on
appeal, has diligently reviewed the entire appeal record in this case and the law applicable
thereto, and, in his opinion, the appeal from the judgment and sentence and all proceedings
appurtenant thereto is without merit and is frivolous because the record reflects no reversible
error. Further, it is the opinion of counsel herein that there are no grounds upon which an appeal
can be predicated pertaining to the indictment or trial hereof.




                                                II.




                                                        19
        The undersigned has filed a Brief with the Court in accordance with Anders v. California,
386 U.S. 738 (1967), for the above stated reasons. The undersigned has sent notice to the
Appellant of his rights to file a Brief Pro Se. The undersigned would request that the Court
relieve him as counsel of record to enable the Court to communicate directly with the Appellant
without the assistance of the undersigned.
                                                Ill.
        In the event the undersigned is permitted to withdraw as counsel of record, the
undersigned would request that the Court send all future communications to the Appellant at the
following address:
                        RONNIE THIBODEAUX

                        2706 67th Street

                        Port Arthur, Texas 77640

        WHEREFORE, PREMISES CONSIDERED, the undersigned attorney of record prays

that this Honorable Court, upon sufficient notice and hearing, grant this motion, relieve him as

attorney of record in this matter and relieve him of all further duties herein. The undersigned

attorney of record prays for general relief.

                                                       Respectfully submitted,


                                                       Is! Gaylyn Leon Cooper
                                                       Gaylyn Leon Cooper
                                                       ATTORNEY FOR APPELLANT
                                                       1104 Orleans
                                                       Beaumont, Texas 77701
                                                       (409)838-4040
                                                       fax (409) 832-7830
                                                       TBA 404774700




                                                 20
                                   CERTIFICATE OF SER VICE

         By my signature below, I certify that a true and correct copy of the above and foregoing
document has been:
                 Mailed by US Mail, postage prepaid and properly addressed by depositing this
                 document in an official depository in the custody and control of the United States
                 Postal Office,
                 Mailed by US Mail, Certified, return receipt requested, by depositing this
                 document in a postpaid, properly addressed wrapper, in an official
                 depository in the custody and control of the United States Postal Office,
                 Hand-delivered,
                 Federal Expressed,
                 Facsimile
to all attorneys of record for all parties on this the 21st day of May, 2015.
PARTIES SERVED:
ASSISTANT DISTRICT ATTORNEY, Jefferson County, Texas
RONNIE THIBODEAUX

Is! Gaylyn Leon Cooper
Gaylyn Leon Cooper




                                                 21